Title: To John Adams from Latour Longnevoué, Marquise de Fleury, 1801
From: Fleury, Latour Longnevoué, Marquise de
To: Adams, John


				
					Monsieur le Président des Etats unis,
					
				
				Le Colonel fleury mon mari que vous avés honoré de votre estime & de Votre bienveillance a cessé de Vivre. le Délabrement de Sa Santé, la mélancolie, & les souffrances qui étoient la Suite de Son état lui rendoient depuis quelque tems la vie insupportable; & le même Courage qui lui fit si Souvent braver la mort dans les Combats l’a malheureusement porté a abréger ses jours.il me laisse dans une douleur profonde & sans Consolation, ainsi que mes enfans qu’il aimoit aussi trendrement que s’ils eussent été de Son Sang. Presque toute sa fortune Consistoit dans quelques Contrats sur les Etats-unis, qui lui ayant été malheureusement remboursés il y a environ dixhuit mois, se trouvent absorbés par les nombreuses faillites que nous Venons d’éprouver à Paris; en sorte qu’il ne me reste de lui que son nom & le Souvenir de la gloire dont il s’est Couvert en Combattant sous les drapeaux de Votre grand & immortel Général qui l’avoit jugé digne de Son amitié & de Sa Confiance.Mais Cette pensée soutient mon Courage & dans le triste état où je me vois reduite, je Viens mettre sa Veuve & ses Enfans sous votre protection, Monsieur le Président, pleine de Confiance dans Votre justice & vos bontés. j’ose espérer que vous partagerés ma douleur & mes regrets & que vous aurés la bonté de Solliciter vous meme en ma faveur auprés du Congrès qui honore dans Vous l’un des premiers fondateurs de la Liberté, une marque de Satisfaction pour les services de mon mari. Ce bienfait sera pour moi & mes Enfans aussi glorieux qu’il nous est nécessaire. il ne peut qu’honorer surtout une nation généreuse dont le Colonel fleury a défendu les intérets & la Liberté avec autant de Desinteressement que de Courage. le Congrès ne laissera certainement pas dans la douleur & l’oubli la Veuve d’un Officier distingué dont il a Cru devoir immortaliser le nom & les actions par une Médaille frappée en Son honneur.Je crois pouvoir Vous offrir d’avance, Monsieur le Président, l’hommage de toute ma reconnoissance: elle égalera les Sentimens de respect qui sont dûs à Votre patriotisme & à Vos Vertus encore plus qu’à Votre rang. / Votre très humble servante.
				
					Latour Longueruë, veuve fleurÿ
				
				
					post scripton—j’ai perdu, Malheureusement, par La mort de votre illustre et immortel général, Le plus fort appui de ma demande—C’est sous ses yeux—que Le Colonel fleurÿ s’est tant distingué, par son Courage, et par L’eclat de ses actions.sa veuve verse des Larmes sur La perte, de Cet illustre, et immortel général: 
				
			